      Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 1 of 21




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
                                    )
KIDANEMARIAM KASSA,                 )
                                    )
      Plaintiff,                    )
                                    )   CIVIL ACTION FILE NO.
      vs.                           )
                                    )   1:17-CV-02068-AT
FULTON COUNTY, GEORGIA,             )
PAUL H. HOWARD, officially &        )
individually,                       )
ANTIONETTE STEPHENSON,              )
individually, and                   )   JURY TRIAL REQUESTED
PIERRE EASLEY, individually.        )
                                    )
                                    )
      Defendants.                   )
                                    )
  PROPOSED SECOND AMENDED COMPLAINT FOR DAMAGES AND
                       DECLARATORY RELIEF

      COMES NOW PLAINTIFF KIDANEMARIAM KASSA (“Mr. Kassa”),

within the time requirements provided by law, and offers this PROPOSED

SECOND AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY

RELIEF against Defendants pursuant to 42 U.S.C. §1983, and under Georgia law,

against the individual defendants. This action arises from the unlawful arrest of

Mr. Kassa, which violated the Fourth and Fourteenth Amendments to the United




                                         1
      Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 2 of 21




States Constitution, the Constitution of the State of Georgia and pursuant to the

negligent breach of a ministerial duty by Fulton County and its agents.

                                NATURE OF THE CASE

   1. Kidanemariam Kassa, the victim of a 2014 robbery in Fulton County, was

      wrongfully arrested as a proximate result of the Fulton County District

      Attorney and/or Sheriff failing to formally request that the appropriate

      judicial officer recall or cancel a material witness warrant for his arrest after

      he voluntarily testified at trial. In addition, the material witness warrant was

      secured by presenting false sworn testimony to a judge that Mr. Kassa was

      avoiding subpoena service. Mr. Kassa seeks monetary damages, attorney's

      fees and costs and a trial by jury.

                                            PARTIES

   2. Plaintiff Kidamenariam Kassa ("Mr. Kassa") resides in the State of Georgia

      and is entitled to assert claims of this kind and nature.

   3. Fulton County, Georgia ("Fulton County") is a local subdivision of the State

      of Georgia and a body corporate organized and existing under the

      Constitution of the State of Georgia. GA. CONST. ART. 9, § 1 ,1;

      0.C.G.A. § 36-1-3.




                                             2
   Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 3 of 21




4. The governmental structure of Fulton County includes a Chief

   Commissioner charged with running the day-to-day operations of the County

   and a Board of Commissioners ("Fulton BOC") that functions as the

   governing body for Fulton County.

5. Fulton County may be served with process through Robert “Bob” Ellis,

   Vice-Chair of the BOC of Fulton County at 141 Pryor Street, Atlanta,

   Georgia. O.C.G.A. § 36-1-5. Mr. Ellis is the sitting chairperson as the

   elected chair, John Eaves, resigned from his seat to run for another political

   office.

6. Mr. Kassa sues the County under 42 U.S.C. § 1983, alleging that the County

   has violated the Due Process clause of the 14th Amendment and the 4th

   Amendment to the United States Constitution by maintaining customs and

   policies that caused the deprivations of liberty suffered by Mr. Kassa.

7. Defendant Paul Howard (“Howard”) is the District Attorney and Chief

   prosecuting officer employed by the County and served in this capacity

   when the events described in this complaint occurred. Howard is subject to

   the jurisdiction of this Court.

8. Defendant Antionette Stephenson (“Stephenson”) was the Assistant District

   Attorney responsible for the day-to-day responsibilities associated with the

                                      3
   Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 4 of 21




   criminal action that gave rise to the wrongful arrest of Mr. Kassa. She is

   subject to the jurisdiction of this Court and under the direct supervision of

   Defendant Howard.

9. Defendant Investigator Pierre Easley ("Easley") is or was an investigator

   employed by the County and under the direct supervision and/or instruction

   of Defendants Howard and Stephenson when the events described in this

   complaint occurred. Defendant Easley is subject to the jurisdiction of this

   Court.

                                   VENUE

10. All acts or omissions alleged by Mr. Kassa in this complaint occurred in

   Fulton County, Georgia, and therefore venue is proper.

                                 JURISDICTION

11. This Court has subject matter jurisdiction over these claims.

12. Mr. Kassa has satisfied the ante litem notice contemplated by O.C.G.A. §

   36-33-S(b).

13. Attorney's fees are authorized by O.C.G.A. § 13-6-11.




                                       4
      Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 5 of 21




                                     FACTS

Underlying Criminal Prosecution

  14. On April 22, 2014, Mr. Kassa was the victim of an attempted armed

     robbery in Fulton County, Georgia as he drove his taxi cab in Downtown

     Atlanta. His attacker Jarvis Taylor (“Mr. Taylor”) was prosecuted pursuant

     to Fulton County Superior Court Indictment Number 14SC126099.

  15. On December 5, 2014, unbeknownst to Mr. Kassa, Mr. Taylor was granted

     a bond which caused Mr. Kassa to understandably experience a significant

     amount of anxiety and fear.

  16. The Office of the Fulton County District Attorney provided little to no

     services to Mr. Kassa in the wake of his victimization.

  17. Nearly a year later, the Fulton County District Attorney prepared to try Mr.

     Taylor for the attack on Mr. Kassa.

  18. Around the same period of time that the District Attorney was preparing for

     trial, Mr. Kassa suffered a significant cardiac event.

  19. Mr. Kassa properly informed the District Attorney’s office of his physical

     impairment.

  20. The trial of Mr. Kassa’s alleged assailant was continued to a later date.




                                         5
   Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 6 of 21




21. Mr. Kassa’s cardiac health continued to decline; nevertheless, he attempted

   to keep the Office of the District Attorney aware condition through

   telephone conversations.

22.The Office of the District Attorney’s practice was to contact Mr. Kassa only

   when trial was imminent and not to extend assistance through any victim’s

   assistance programs.

23. Without notice to Mr. Kassa, Defendant Stephenson, on March 18, 2015,

   presented false information furnished by Defendant Easley to obtain a

   material witness warrant for Mr. Kassa by falsely alleging to Judge John J.

   Goger that Mr. Kassa was willfully avoiding subpoena service.

24.It is unclear from trial court records whether Defendant Easley testified

   before Judge Goger or Defendant Stephenson merely attested to the truth of

   to the allegations of Defendant Easley.

25.There is no record of a Fulton County Superior Court hearing on the matter

   of the material witness warrant for Mr. Kassa.

26. Judge Goger’s March 18, 2018 Order for the Arrest of a Material Witness

   required that the jail immediately notify the court of Mr. Kassa’s

   incarceration so that a hearing could be set to consider an appearance bond.




                                      6
   Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 7 of 21




27.Judge Goger’s order did not provide any language restricting decisions

   related to the cancellation of the warrant to himself.

28. At no point did Mr. Kassa willfully avoid subpoena service.

29.At no point did Mr. Kassa fail to appear in court as ordered.

30.At no point did the Office of the District Attorney or its agents attach Mr.

   Kassa.

31. Mr. Kassa, after being confused by a great deal of hostile threats lodged by

   Defendant Easley, obtained the representation of an attorney to accompany

   him to trial to ensure that he fully complied with the law.

32. Mr. Kassa voluntarily appeared at trial on March 23, 2015 and assisted the

   prosecution in obtaining the conviction of his attacker.

33. Judge Wendy Shoob presided over the criminal trial at issue.

34. No hearings or proceedings requiring Mr. Kassa’s appearance occurred after

   the criminal trial.

35. At no point during or after Mr. Kassa’s testimony did Defendant

   Stephenson request that the Judge Goger or any other judicial officer cancel

   or recall the warrant for Mr. Kassa’s arrest.




                                       7
   Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 8 of 21




36.At no point during or after Mr. Kassa’s testimony did Defendant Easley

   request that Judge Goger or any other appropriate judicial officer cancel or

   recall the warrant for Mr. Kassa’s arrest.

37. Defendants Easley and Stephenson failed to request in writing that the

   Fulton County Sheriff recall or cancel the active warrant for Mr. Kassa’s

   arrest after he appeared to testify at trial.

38.Defendant Easley, if serving as the warrant affiant, had a duty to request that

   the warrant be recalled or cancelled.

39.Defendant Stephenson, if serving as either the warrant affiant or applicant,

   had a duty to request that the warrant be recalled or cancelled.

40.Neither Defendant Easley nor Defendant Stephenson took any meaningful

   steps whatsoever to ensure that the appropriate authorities cancel or recall

   the active warrant for Mr. Kassa’s arrest.

41.The Fulton County District Attorney and Sheriff adhere to an internal

   administrative policy requiring the delivery of the signature of a judge on

   either a warrant cancellation notice or order before a warrant can be

   cancelled in the Georgia Crime Information Center’s database.




                                         8
     Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 9 of 21




  42. Defendant Stephenson was authorized to present to a judicial officer for

     signature either a warrant cancellation notice or proposed order cancelling

     the material witness warrant.

  43.Defendant Easley was authorized to present to a judicial officer a warrant

     cancellation notice for signature.

  44.Neither Defendant Easley nor Defendant Stephenson delivered such a

     writing to a judicial officer.

  45.Neither Defendant Easley nor Defendant Stephenson delivered such a

     writing to the Fulton County Sheriff’s Department.

  46.The act of requesting that a material witness warrant for a third-party be

     cancelled or recalled is a ministerial task unrelated to the adjudication of a

     criminal case.

  47. As a result of this ministerial failure, Mr. Kassa—who was unaware that

     any warrant had been obtained for his arrest at all—left the Fulton County

     Courthouse under the continuing threat of arrest.

Automobile Accident & Arrest

  48. On the evening of June 6, 2015 while driving, Mr. Kassa was struck by

     another driver in Atlanta, Fulton County, Georgia. Mr. Kassa was not cited

     and was not the at-fault driver.

                                          9
     Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 10 of 21




   49. After citing the at-fault driver, the citing Atlanta Police Department Officer

      advised Mr. Kassa that he had to be placed under arrest due to an active

      warrant.

   50. The active warrant pursuant to which Mr. Kassa was arrested was the

      material witness warrant issued by Judge John Goger on March 18, 2015.

   51. Mr. Kassa sustained significant physical injuries as a result of the accident

      and was transported to Grady Memorial Hospital Detention Division.



Incarceration and Lack of Medical Attention

   52. After receiving treatment at Grady Memorial Hospital Detention Division,

      Mr. Kassa was transferred to the Fulton County Jail.

   53.The Fulton County Jail staff, employed by the Fulton County Sheriff’s

      Office failed to immediately notify the court that Mr. Kassa had been

      arrested, despite Judge Goger’s order requiring them to do so immediately

      upon Mr. Kassa’s arrest.

   54.The failure to notify the court of Mr. Kassa’s incarceration was

      administrative disobedience to a court order which was ministerial in nature.

   55. While in jail, Mr. Kassa experienced additional health crises that could not

      be adequately treated by jail staff.

                                             10
  Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 11 of 21




56. After imploring Fulton County jail staff for assistance for hours, Mr. Kassa

   was transported back to Grady Memorial Hospital Detention.

57. While being treated, Mr. Kassa learned that he had suffered a blood clot

   and other complications due to lack of being treated by jail staff and that

   prolonged neglect could have resulted in his death.

58. On June 12, 2015--six days after his arrest--Judge Wendy Shoob signed an

   order mandating Mr. Kassa’s release.

59.Judge Shoob’s order also noted that the District Attorney, “failed to cancel

   the warrant in writing after the witness appeared at trial and testified.”

60.Mr. Kassa’s supposed unwillingness to testify at trial was the singular basis

   for Defendant Stephenson applying for, and Defendant Easley providing

   information in favor of, the warrant.

61. Defendant Howard publicly claims that Defendant Easley orally requested

   that the Sheriff cancel Mr. Kassa’s arrest warrant.

62.There is no allegation that any Defendant requested that the proper judicial

   officer cancel or recall the warrant for Mr. Kassa’s arrest.

63. If such a request was made by Defendant Easley or Defendant Stephenson

   to an agent of the Fulton County Sheriff, then the failure to cancel the

   warrant was a result of negligence on the part of an employee of the Fulton

                                       11
  Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 12 of 21




   County Sheriff, whose identity can be determine through the discovery

   process.

64. The failure to cancel the warrant on the part of any employee of the Fulton

   County Sheriff, if properly requested by Defendants Easley, constitutes the

   failure to fulfill a ministerial duty.

65.The identities of the person(s) at the Fulton County Jail responsible for

   failing to notify the court of Mr. Kassa’s arrest can be determined through

   the discovery process.

66. The failure to perform this critical ministerial duty on the part of the

   aforementioned state actors resulted in the loss of Mr. Kassa’s liberty, which

   consequently threatened Mr. Kassa’s life.

67. Mr. Kassa has continued to experience health issues stemming from his

   inability to obtain adequate medical care while wrongfully incarcerated.

                                       COUNT 1

          Denial of Due Process, Malicious Prosecution & Illegal Seizure

68. Mr. Kassa realleges each fact set out in paragraphs 1 through 67.

69. Mr. Kassa never communicated an intent to refuse to appear at trial to

   testify against Mr. Taylor.




                                            12
  Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 13 of 21




70. Mr. Kassa never refused contact from any agent or employee of the Fulton

   County District Attorney’s Office.

71. Mr. Kassa received little to no assistance from the Fulton County District

   Attorney leading up to trial in the way of education, trial preparation and

   protection.

72.Defendants Easley and Stephenson, on March 18, 2015 willfully presented

   false information to Judge Goger regarding Mr. Kassa’s willingness to

   testify at trial.

73.The false information knowingly presented permitted them to avoid

   requirements of properly serving Mr. Kassa with a subpoena to appear at

   trial.

74.The presentation of false evidence resulted in Judge Goger granting a

   material witness for Mr. Kassa’s arrest.

75.Defendants Stephenson and Easley failed to request that the appropriate

   judicial officer cancel the material witness warrant after Mr. Kassa testified

   at trial.

76. The actions of Defendants Easley and Stephenson proximately caused the

   arrest of Mr. Kassa, rendering them individually liable for damages related

   to malicious prosecution, illegal seizure and false arrest.

                                      13
  Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 14 of 21




77. Mr. Kassa was not the target of any criminal investigation at the time that

   the warrant was obtained.

78. The actions of Defendants Easley and Stephenson are part of a larger

   policy or practice within the Fulton County District Attorney’s Office of

   securing material witness warrants without properly serving witnesses with

   subpoenas and/or communicating with witnesses prior to trial.

79.Other instances in which the Fulton County District Attorney’s Office has

   sought or positioned itself to seek material witness warrants in lieu of

   effectuating proper subpoena service and/or communicating with witnesses

   includes but is not limited to:

      a. Fulton County Superior Court Indictment Number 16SC140704, re-

         indicted as 17SC150105, State vs. Dominique Carter. In this case,

         material witness warrant issued for witness Corinthia Harris.

      b. Fulton County Superior Court Indictment Number 16SC144201, State

         vs. Jerrell Mathis. In this case, the State applied for and obtained a

         material witness warrant for witness Dymond Stewart.

      c. Fulton County Superior Court Indictment 16SC146546, State v.

         Zachery Hopkins. In this case, the State applied for a material witness




                                      14
  Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 15 of 21




         warrant for witness Linda Clemons for the purpose of securing the

         appearance of a minor witness who had not avoided service.

      d. A proceeding before Judge Wendy Shoob of unknown indictment

         number in which the District Attorney’s Office sought and obtained a

         material witness warrant for a woman who had given birth near the

         time that the case of interest was called to trial. Because of her

         incarceration, the witness was unable to nurse her newborn and

         suffered medical complications.

80. This policy or practice of seeking material witness warrants for third-party

   witnesses whom had not been properly subpoenaed, were cooperating with

   the State or whom the State had failed to communicate with, violated Mr.

   Kassa’s rights pursuant to the Due Process clause of the 14th Amendment

   and the 4th Amendment to the United States Constitution by maintaining

   customs and policies that caused the deprivations of liberty suffered by Mr.

   Kassa, thereby giving rise to this claim under 42 U.S.C. §1983 against

   Defendants Howard, Easley & Stephenson.

81.As District Attorney, Defendant Howard is the policy-maker who instructs

   and requires his staff to comply with this policy or practice.




                                      15
  Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 16 of 21




82. At all times relevant, Defendants Stephenson and Easley were acting in

   accordance with the policies as set forth by Defendant Howard and Fulton

   County generally.

                                    COUNT 2

                       Negligence: Breach of Ministerial Duties

83. Mr. Kassa realleges each fact set forth in paragraphs 1

   through 82 of this complaint and incorporates them here by reference.

84. Defendants Easley & Stephenson had a ministerial duty to request that the

   appropriate judicial officer cancel or recall the active warrant for Mr.

   Kassa’s arrest in writing.

85.Once Mr. Kassa fulfilled his duty to testify and the criminal action at issue

   was fully adjudicated, no employee or agent of the State possessed

   discretion to leave the warrant in active status after his testimony had been

   secured.

86. Defendants’ failure to formally request that a judicial officer recall or

   cancel the warrant for Mr. Kassa’s arrest constituted gross negligence and a

   breach of a ministerial duty.




                                       16
  Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 17 of 21




87. Defendants breached this duty resulted in a deprivation of liberty interests

   protected by the Georgia Constitution's due process guarantees. See Ga.

   Const. Art. I, § I, III & XIII.

88.Defendants also breached the duty to request a warrant cancellation in

   writing as established by the internal policy observed by the Fulton County

   District Attorney and Fulton County Sheriff.

89. The negligent failure by Defendants Stephenson & Easley to perform their

   ministerial duties was the proximate cause of the unlawful arrest and

   prolonged detention of Mr. Kassa.

90.The negligent failure by the employee(s) of the Fulton County Jail who

   failed to notify the court of Mr. Kassa’s arrest was the proximate cause of

   his prolonged detention and injuries suffered while in custody.

91. As a result of the defendants' negligent acts and omissions, Mr. Kassa has

   suffered emotional, physical, mental and financial injury, entitling him to

   recover compensatory against the defendants in an amount to be determined

   by the enlightened conscience of the jury.




                                      17
    Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 18 of 21




                                    COUNT 3

                                 Attorney's Fees

  92. Mr. Kassa realleges each fact set forth in paragraphs 1 through 91 of this

     complaint and incorporates them here by reference.

  93. By their acts and omissions specified above, as well as other conduct, the

     defendants have acted in bad faith, have been stubbornly litigious and have

     caused Mr. Kassa unnecessary trouble and expense.

  94. Mr. Kassa is entitled to recover his actual expenses of litigation, including

     attorney's fees, from the defendants.

WHEREFORE, MR. KASSA RESPECTFULLY REQUESTS the following relief:

     (a) That the Court award Mr. Kassa compensatory and nominal damages

        against the named defendants in an amount to be determined by the

        enlightened conscience of an impartial jury;

     (b) That the Court permit individual representatives of Fulton County to be

        named after their identities are determined through discovery;

     (c) That the Court grant Mr. Kassa his reasonable costs and attorney's fees in

        bringing this action in an amount to be determined at trial;

     (d) That Mr. Kassa be granted a trial by jury on all issues so triable; and




                                        18
     Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 19 of 21




      (e) That Mr. Kassa be granted such other and further relief as this Court

         deems just and proper.

      Respectfully submitted this 26th day of October, 2018.

                                          /S/TIFFANY WILLIAMS ROBERTS
                                          Tiffany Williams Roberts
                                          Bar No. 791208
                                          235 Peachtree Street, Suite 400
                                          Atlanta, Georgia 30303
                                          (404) 287-2090 – telephone
                                          (678) 965-1790 –facsimile
                                          troberts@tiffanywroberts.com


                                  CERTIFICATION

      Counsel for Plaintiff certifies that the foregoing Proposed Second Amended

Complaint complies with the font and point size requirements of Local Rule 5.1 (C).

                                          /S/TIFFANY WILLIAMS ROBERTS
                                          Tiffany Williams Roberts
                                          Bar No. 791208
                                          191 Peachtree Street, Suite 3300
                                          Atlanta, Georgia 30303
                                          (404) 287-2090 (t); (678) 965-1790 (f)
                                          troberts@tiffanywroberts.com




                                        19
     Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 20 of 21




              UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
                                     )
KIDANEMARIAM KASSA,                  )
                                     )
      Plaintiff,                     )
                                     )  CIVIL ACTION FILE NO.
      vs.                            )
                                     )  1:17-CV-02068-AT
FULTON COUNTY, GEORGIA,              )
PAUL H. HOWARD, officially &         )
individually,                        )
ANTIONETTE STEPHENSON,               )
individually,                        )  JURY TRIAL REQUESTED
PIERRE EASLEY, individually, and     )
JOHN DOE, officially & individually, )
                                     )
      Defendants.                    )
                                     )
                     CERTIFICATE OF SERVICE


   I HEREBY CERTIFY that on October 26, 2018, I have electronically filed the

foregoing PLAINTIFF’S PROPOSED SECOND AMENDED COMPLAINT with

the Clerk of Court using the CM/ECF system by attaching it as “Exhibit C” to

PLAINTIFF’S RESPONSE TO SUPPLEMENTAL BRIEF IN SUPPORT OF

DEFENDANTS FULTON COUNTY, GEORGIA, DISTRICT ATTORNEY

PAUL HOWARD, ASSISTANT DISTRICT ATTORNEY ANTOINETTE

STEPHENSON, INVESTIGATOR PIERRE EASLEY AND JOHN DOE’S


                                       20
      Case 1:17-cv-02068-SDG Document 35-3 Filed 10/26/18 Page 21 of 21




MOTION TO DISMISS PURSUANT TO FED.R.CIV.P. 12(b)(1) and 12(b)(6)

which will provide electronic notification to the following attorney of record:

                              Ashley J. Palmer
             OFFICE OF THE FULTON COUNTY ATTORNEY
                      141 Pryor Street, S.W., Suite 4038
                           Atlanta, Georgia 30303
              (404) 612-0246 (office); (404) 730-6324 (facsimile)

      This the 26th day of October, 2018.

                                            /S/TIFFANY WILLIAMS ROBERTS
                                            Tiffany Williams Roberts
                                            Bar No. 791208
                                            235 Peachtree Street, Suite 400
                                            Atlanta, Georgia 30303
                                            (404) 287-2090 – telephone
                                            (678) 965-1790 –facsimile
                                            troberts@tiffanywroberts.com




                                         21
